Citation Nr: 0902427	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied entitlement to non-service connected 
pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Non-service connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, and who is permanently and totally disabled due to non-
service connected disabilities that are not the result of his 
or her own willful misconduct.  38 U.S.C.A. § 1521 (West 
2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) 
and cases cited therein.  If a veteran's combined disability 
is less than 100 percent, he or she must be unemployable by 
reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and 
Part 4 (2008); see also Brown (Clem) v. Derwinski, 2 Vet. 
App. 444, 446 (1992).

The veteran's DD-214 reflects that he has the requisite 
service to be eligible for pension benefits.  The Board notes 
that service connection is not in effect for any disability.  
However, in a March 2006 rating decision, the RO rated the 
veteran's adjustment disorder with anxious mood as 30 percent 
disabling; ulcerative colitis as 10 percent disabling; and 
hemorrhoids as 10 percent disabling.  The veteran's total 
disability rating is 40 percent disabling.  The veteran does 
not, therefore, qualify for a combined 100 percent schedular 
rating, nor does he have one disability rated at 60 percent 
or higher or two or more disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. §§ 4.16, 4.17 (2008).

It is acknowledged that the veteran was provided with a 
general medical examination in February 2006.  At that time, 
the examiner reported that the veteran has a long history of 
alcoholism, but has not used substances since August 2005.  
The examiner asked if the loss of the veteran's employment in 
July 2005 might have been related to his alcoholism and the 
veteran thought that it might be related.  The veteran also 
underwent left inguinal hernia repair in December 2005 and 
was advised not to lift anything heavy.  The examiner 
concluded that based on the totality of the evidence, the 
examiner could not find any physical impairment that would 
preclude gainful employment at the present time.  However, 
subsequent medical records show disabilities and symptoms, 
which were not rated by the examiner for pension purposes and 
may affect the veteran's claim.

VA medical records indicate the veteran's non-service 
connected disabilities include a notation of anemia which 
possibly could be related to the hemorrhoids disability, 
hypertension, mild cataracts, pancolitis, gastroesophageal 
reflux disease (GERD) and a positive score on a tuberculosis 
skin (PPD) test, which have not been rated or have not been 
rated recently.  The veteran maintains that his anxiety and 
pancolitis have increased in severity.  The Board finds that 
additional development is needed.  The veteran should be 
afforded a VA examination in determine the current ratings of 
his disabilities.  38 C.F.R. §§ 4.15-4.17 (2007); see 
Grantham v. Brown, 8 Vet. App. 228 (1995); Hatlastad v. 
Derwinski, 3 Vet. App. 213, 217 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
relating to the veteran.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
be documented in the claims file, and the 
veteran should be informed in writing.

2.  Arrange for the veteran to undergo a 
VA pension examination to determine the 
nature, extent and severity of all 
disabilities found to be present.  The 
examiner must describe the impact of the 
veteran's disabilities on his industrial 
adaptability.  Any diagnosed disorder must 
be evaluated for the specific purpose of 
assessing their relative degree of 
industrial impairment, in light of the 
veteran's medical and vocational history.  
The examiner should also describe what 
types of employment activities are limited 
because of the disorders and whether 
sedentary employment is feasible.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  
Furthermore, the examiner should note 
whether the veteran's anemia is related to 
his hemorrhoids. 

3.  In light of the evidence obtained 
pursuant to the above development, as well 
as any other development it deems 
appropriate, e.g. any additional VCAA 
notice, readjudicate the veteran's claim.  
In doing so, assign a rating for each of 
the veteran's disabilities.

4.  If the determination remains adverse 
to the veteran, furnish a Supplemental 
Statement of the Case to him and afford 
him an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


